PER CURIAM.
We decipher appellant’s appeal to be an objection to service of process in that the registration notice was served on him by regular, not certified or registered mail. We need express no opinion on the merit of this contention since appellee has confessed error. We decipher the confession of error to be an acknowledgment that appellant is entitled to notice by certified or registered mad. Accordingly, we reverse and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED.
PETERSON, C.J., and GRIFFIN and ANTOON, JJ., concur.